Citation Nr: 9927191	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bronchial asthma 
secondary to exposure to mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  

This appeal arises from a January 1994 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, that denied a claim 
for service connection for bronchial asthma secondary to 
exposure to mustard gas.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for service connection for 
bronchial asthma secondary to exposure to mustard gas.  

In a May 14, 1997 decision, the Board determined that the 
veteran's claim was not well grounded.

In an order dated December 21, 1998, the United States Court 
of Veterans Appeals (now called the U. S. Court of Appeals 
for Veterans Claims) (hereinafter referred to as Court) 
granted a Joint Motion to Remand (Joint Motion) based on a 
holding of the Court in Pearlman v. West, 11 Vet. App. 443 
(1998).  Pursuant to that order, the May 1997 Board decision 
was vacated and additional development was ordered.  The 
Board will therefore re-adjudicate the appeal.


REMAND

Initially, the Board notes that in Pearlman v. West, 11 Vet. 
App. 443, 447 (1998), the Court held that for purposes of 
finding well groundedness, the Board must assume that the lay 
testimony of exposure to a vesicant agent is true.  
Accordingly, the requirements for a well-grounded claim have 
been met in this case because lay evidence of exposure to 
mustard gas has been submitted along with a medical diagnosis 
confirming the subsequent development of chronic bronchial 
asthma, a disability listed at 38 C.F.R. § 3.316(a)(2) 
(1998).

In August 1993, the veteran submitted a claim for bronchial 
asthma secondary to exposure to mustard gas testing.  He 
reported exposure to mustard gas testing at Navy boot camp 
with Company 418 at Great Lakes Naval Station, Great Lakes, 
Illinois.  

During development of the claim, the RO received a letter 
from the Naval Research Laboratory (NRL) indicating that the 
veteran's surname did not appear in their chemical warfare 
scientific notebook during the time frame indicated; however, 
the NRL letter also indicated that their records were 
incomplete and did not contain the names of all NRL chemical 
test participants.

In January 1995, the veteran submitted a magazine article  
which indicates that covert mustard gas and Lewisite testing 
was performed on over sixty thousand (60,000) Army and Navy 
personnel during WW II.  The article reports that over 4,000 
veterans were exposed to high levels of lethal gas and 
suffered burns, lesions, and other chronic health problems as 
a result.  According to the article, some of this testing 
occurred at Great Lakes Naval Training Center, IL (GLNTC); 
however, the only tests mentioned in the article are "sealed 
chamber" tests in which the servicemen apparently breathed 
the vapors.  According to the article, the National Academy 
of Sciences sharply criticized the military for failure to 
adequately administer the testing, including failure to keep 
a roster of those tested and lack of medical follow-up for 
long term medical effects of the gas. 

According to a Report of Contact dated January 26, 1995, 
Maria Lloyd, a Department of the Navy spokesperson, reported 
that she could not locate any documentation concerning the 
veteran's exposure to mustard gas.  She referred VA to 
Colonel Kolbrenner, a spokesperson at the Office of the 
Undersecretary of Defense.  Subsequently, Colonel Kolbrenner 
reported that it was highly unlikely that the veteran was 
exposed to either mustard gas or Lewisite; however he also 
mentioned that no list of servicemen tested was available.  
The Colonel also reported that the veteran might have 
received exposure during "familiarization training."  Lance 
Peterson, of VA Central Office, reported that chamber or full 
body testing of mustard gas was not performed prior to 1944.

In September 1995, the RO received additional service 
department records from NPRC.  These records include a 
"Notice of Separation" reflecting that the veteran began 
active service on March 26, 1943, and that he served at GLNTC 
for RT (recruit training).  Other documents indicate that he 
completed RT on June 1, 1943, and was transferred to Landing 
Craft Training School on June 17, 1943, reporting for duty at 
Landing Craft School at Destroyer Base San Diego, California, 
on June 21, 1943.  The records are negative for actual 
evidence of exposure to mustard gas or Lewisite.  

It appears that the RO undertook all development recommended 
by VA ADJUCATION PROCEDURE MANUAL  M21-1, Part III, 5.18 
(Change 49, effective February 20, 1996).  This directive 
indicates that from 1942 to 1945, the Naval Research 
Laboratory (NRL) conducted tests of protective clothing, 
ointments, powders, and etc., to evaluate their effectiveness 
against war gases.  The tests involved "naval enlisted 
volunteers" who were informed that they might be exposed to 
mustard-type gases.  Naval records indicate that sulfur 
mustard gas, some Lewisite, and some nitrogen mustard were 
used.  According to the circular, these tests were thought to 
have been conducted only at Bainbridge, Maryland; however, 
the circular also notes that later information indicated that 
the tests were performed at other locations as well.  The 
circular further notes: "For example, 6,000 to 20,000 might 
have been tested in Chicago alone."  The circular notes that 
NPRC, rather than NRL, is the point of contact for further 
development for servicemen tested at locations other than 
Bainbridge.

The Joint Motion noted that, according to a January 1995 
Report of Contact, Lance Peterson of VA Central Office had 
indicated that mustard gas testing was performed at that 
facility, albeit at a later date; however, he did not provide 
any other specific information concerning the dates of 
testing at that location.  The Joint Motion also noted that 
Colonel Kolbrenner reported that the veteran might have 
participated in a mustard gas "familiarization" exercise.  
The Joint Motion recommended that prior to readjudication the 
Board obtain more specific information from these individuals 
concerning the dates of testing of mustard gas in its various 
forms that occurred during the time period in question at 
GLNTC.  

The Joint Motion also recommended that the Board consider all 
the methods by which, the veteran has asserted, he was 
exposed to mustard gas.  The Board notes that at different 
times the veteran has specifically asserted that he breathed 
mustard gas, that a liquid containing the agent was applied 
to his skin, and that the agent was "injected" directly 
into his arm.  He has submitted testimony, lay witness 
statements, and the article concerning the study of mustard 
gas testing of active duty personnel during WW II.   

The Court also requested that the Board provide a definition 
of "full body exposure."  The Board notes that "full body 
exposure" is not formally defined in the regulation; 
however, the "supplementary information" to the proposed 
change to 38 C.F.R. § 3.316, adding chronic asthma to the 
diseases listed there, states at 59 Fed. Reg. 3534 (1994):

Since the NAS report only considered 
studies involving full-body exposure, we 
believe that the NAS findings regarding 
specific diseases are linked only to 
full-body exposure, and not to patch or 
drop testing.

Similarly, the "supplementary information" published with 
the final rule states at 59 Fed. Reg. 42499 (1994):

One commenter suggested that the 
regulation should apply to oral ingestion 
of vesicants; another suggested that 
exposure via drop or patch testing should 
also be covered. ...

As explained in the preamble to the 
proposed rule, the literature upon which 
the NAS report is based covered animal 
studies and two types of human studies:  
(1) Industrial studies of workers in 
chemical factories which manufactured 
mustard gas; and (2) studies of soldiers 
exposed to mustard gas in warfare, 
primarily during World War I.  The 
subjects of these studies were subjected 
to full-body exposure and NAS determined 
that the exposures of participants in 
chamber and field tests were equivalent 
to the full-body exposure of soldiers in 
World War I.  Since the NAS report 
addressed only full-body exposures, in 
our judgment there is no basis for 
applying the presumption of service 
connection to those who received less 
extensive exposures.

Based on the above, the Board finds that "full-body" 
exposure, for the purpose of 38 C.F.R. § 3.316, means general 
exposure of the entire exterior of the body (regardless of 
clothing) in the manner in which drifting gas would be 
encountered by soldiers in wartime, or gas dispersed in the 
atmosphere would be encountered by factory workers.  This 
specifically includes chamber testing, and excludes drop or 
patch testing as well as ingestion or injection.

In order to comply with the Joint Motion and to afford the 
veteran every consideration prior to readjudication, the 
Board requests that the RO contact Lance Peterson and request 
that he supply any specific dates that mustard gas testing 
was known to have taken place at that location and what kinds 
of tests were performed (i.e., gas mask or chamber, skin 
contact, or other means).  The Board also requests that 
Colonel Kolbrenner be contacted and asked to provide any 
further information available that describes mustard gas 
familiarization exercises, indicates that the veteran might 
have participated such an exercise, and explains what types 
of exposure could be expected during any such exercise.  In 
addition, these individuals (or their successors) should be 
asked to clarify whether no lists of participants exist, or 
partial lists exist.  See Joint Motion at 10. 

For the aforementioned reasons, this case is REMANDED to the 
RO for the following development:

1.  The RO should contact Lance Peterson 
(or his successor) for the purpose of 
obtaining further information (if 
available) on any specific dates that 
mustard gas testing was known to have 
taken place at GLNTC and what kinds of 
tests were performed (i.e., gas mask, 
skin contact, or other means).  Both Mr. 
Peterson and Col. Kolbrenner (see below) 
should be asked whether there are partial 
lists of participants or no lists at all.

2.  The RO should contact Col. Kolbrenner 
(or his successor) of the Office of the 
Undersecretary of Defense for the purpose 
of obtaining further information (if 
available) describing the nature of 
mustard gas familiarization exercises, 
indicating that the veteran might have 
participated in such an exercise, and 
explaining what types of exposure could 
be expected during any such exercise.  

3.  Appropriate development should be 
undertaken to determine if there is 
documentation of participation in mustard 
gas tests by the following individuals:  
Mr. [redacted] (letter received at hearing, 
January 1995); Mr. [redacted] (letter dated 
July 1, 1993); and Chief [redacted] 
(mentioned in Mr. [redacted]'s letter).

4.  The veteran should be examined to 
determine whether he has residual 
scarring on his arms from the mustard gas 
tests as asserted.

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters that the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
  Patrick Pilcher, 50 Years Later Mustard Gas Vets Receive Recognition, VFW, June-July 1993, at 20.
  Veterans at Risk: The Health Effects of Mustard Gas and Lewisite, National Academy of Sciences 
(January 6, 1993).
  Rescinded and replaced by VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.18 (Change 49, 
effective February 20, 1996).


